CORRECTED ORDER

PER CURIAM:
AND NOW, this 3rd day of September, 1993, there having been filed with this Court by George Retos, Jr., his verified Statement of Resignation dated July 15, 1993, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of George Retos, Jr., be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
PAPADAKOS and CAPPY, JJ., did not participate in this matter.